
	
		II
		110th CONGRESS
		2d Session
		S. 3141
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2008
			Mrs. Murray (for herself
			 and Mr. Dodd) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for nondiscrimination by eligible lenders in
		  the Federal Family Education Loan Program.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Student Loan Discrimination
			 Act.
		2.NondiscriminationSection 438(e) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087–1(e)) is amended—
			(1)by striking
			 In order and inserting the following:
				
					(1)In
				generalIn order
					;
				and
			(2)by adding at the
			 end the following:
				
					(2)Federal Family
				Education Loan ProgramIn order for an eligible lender to receive
				a special allowance payment under this section on any loan made, insured, or
				guaranteed under this part, the eligible lender shall not engage in any pattern
				or practice that results in a denial by such eligible lender of an otherwise
				eligible borrower's access to a loan under this part because of the borrower's
				race, sex, color, religion, national origin, age, disability status, income,
				attendance at a particular institution of higher education that participates in
				a loan program under this part, education program length, or academic year in
				school.
					.
			
